Citation Nr: 0843904	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-15 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2. Entitlement to service connection for gastroesophageal 
reflux disorder (GERD) (claimed as a stomach condition).

3. Entitlement to service connection for a respiratory 
disability.  

4. Entitlement to service connection for degenerative joint 
disease and multiple joint pain (claimed as arthritis of the 
body).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1974 
until June 1990.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for degenerative joint 
disease and multiple joint pain, GERD, and a respiratory 
condition.  The rating decision also denied a request to 
reopen a claim for bilateral hearing loss.  

The Board notes that an August 1995 rating decision denied 
entitlement to service connection for disabilities of the 
spinal cord, center low back, shoulder/shoulder socket, legs, 
arms, knees, temple, back of neck, hand cramps, finger 
cramps, stomach, left side of face, and headaches.  All 
claims were denied as not well-grounded.  The veteran did not 
appeal that determination and it became final.  38 U.S.C.A. 
§ 7105.  However, the Board determines that the finality of 
that decision has no impact on the veteran's current claim of 
entitlement to service connection for degenerative joint 
disease and multiple joint pain.  In this regard, 
the Federal Circuit held that a claim for one diagnosed 
disease cannot be prejudiced by a prior claim for a different 
diagnosed disease.  Rather, the two claims must be considered 
independently because they rest on distinct factual bases.  
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Although the claim denied in 1995 involved some orthopedic 
complaints, the overall disorder at issue appeared to be 
systemic in nature, involving joint complaints but also 
involving stomach problems and headaches.  The Board thus 
finds that the disorder then claimed was substantively 
different from the current arthritis claim.  Accordingly, the 
current claim will be analyzed as an original claim, 
obviating the need for new and material evidence.  The same 
applies to the GERD claim, which is found to be a different 
disorder than the stomach pain component of the 1995 denial.  

The issue of entitlement to service connection for 
degenerative joint disease and multiple joint pain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 1995 decision, the RO denied a 
request to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

2.  The evidence added to the record since August 1995, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claim.

3.  The competent evidence indicates manifestations of 
gastritis during the veteran's active service and further 
demonstrates a current diagnosis of GERD, but fails to 
demonstrate that the current disability is causally related 
to active service.  

4.  The competent evidence of record fails to demonstrate any 
manifestations of a respiratory disability during active 
service and further fails to indicate a current diagnosis of 
a respiratory disorder.  


CONCLUSIONS OF LAW

1.  The August 1995 rating decision which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2. The evidence received subsequent to the August 1995 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156, 3.159 (2008).

3.  GERD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

4.  A respiratory disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim 38 C.F.R. § 3159.

The notice requirements apply to all five elements of a 
service connection claim; (1) veteran status; (2) existence 
of disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the service connection claims, the RO provided the 
appellant with pre-adjudication notice regarding the service 
connection claims in July 2006.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to claims.  
Moreover, the notification advised the veteran of the laws 
regarding degrees of disability and effective dates.  

With respect to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for hearing loss, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006).  That 
case addresses notice requirements specific to new and 
material claims.  Essentially, under Kent, the veteran must 
be apprised as to the requirements both as to the underlying 
service connection claim and as to the definitions of new and 
material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  

In the present case, the notice letter previously discussed 
satisfies the requirements under Kent.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the veteran in developing his 
claim.  In this regard,
VA has obtained service medical records, obtained personnel 
records, assisted the veteran in obtaining evidence, and 
afforded the veteran a physical examination.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis 

The veteran is claiming entitlement to service connection for 
bilateral hearing loss, GERD, a respiratory condition, and 
degenerative joint disease and multiple joint pain.  

I. Bilateral hearing loss

The Board observes that a rating decision denying service 
connection for bilateral hearing loss was issued in November 
1990.  At that time, it was determined that the veteran did 
not have impaired hearing for VA compensation purposes.  The 
veteran did not appeal that decision and it became final.  
See 38 C.F.R. § 7105.  He subsequently requested that his 
claim be reopened, and such request was denied by the RO in 
an August 1995 rating decision.  The veteran did not appeal 
that decision and it became final.  See Id.  The veteran 
again requested that his bilateral hearing loss claim be 
reopened in June 2006.  The request was denied in a September 
2006 rating decision which is the subject of the instant 
appeal.

Based on the procedural history outlined above, the issue for 
consideration as to the bilateral hearing loss issue is 
whether new and material evidence has been received to reopen 
the claim.  

The RO determined in an April 2007 statement of the case that 
new and material evidence was received to reopen the claim of 
entitlement to service connection for bilateral hearing loss.  
However, the Board must first decide whether evidence has 
been received that is both new and material to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).

Under 38 C.F.R. § 3.156(a), "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

As previously noted, the veteran's bilateral hearing loss 
claim was originally considered in November 1990.  The claim 
was denied on the basis that the veteran's hearing was not 
impaired for VA rating purposes.  See 38 C.F.R. § 3.385.  
That November 1995 decision became final.  In August 1995, 
after a request to reopen, the RO determined that the veteran 
had not submitted new and material evidence to reopen the 
claim.  

The evidence added to the record since the time of the last 
final decision in August 1995 includes treatment records from 
a Dallas VA medical center.  The records reflect complaints 
of chronic ringing in his ears in a July 2006 telephone call, 
but they do not reference treatment or diagnosis of a hearing 
loss disability.  Such evidence also fails to address the 
etiology of any hearing loss disability.  The evidence added 
to the record since August 1995 also includes the veteran's 
contentions, though he does not provide any specific 
information regarding his hearing loss claim.

The evidence detailed above was not previously before agency 
decisionmakers.  
Moreover, because it reflects post-service complaints not 
discussed by the evidence of record at the time of the last 
final decision in August 1995, it is not cumulative or 
redundant of evidence already associated with the claims 
file.  Accordingly, such evidence is found to be new under 
38 C.F.R. § 3.156(a).  

While new, the evidence added to the record subsequent to the 
last final decision in August 1995 is not material.  Indeed, 
such evidence does not relate to an unestablished fact 
necessary to substantiate the claim.  

The veteran's original claim had been denied because it was 
determined that he did not have a hearing disability for VA 
rating purposes.  Therefore, the recently submitted treatment 
reports showing complaints of ringing in the ears do not 
provide a basis for substantiating the claim.  Indeed, to be 
material in the present case, the evidence must tend to 
indicate, by competent opinion or audiometric findings, that 
the veteran has a current bilateral hearing loss disability 
that is related to the veteran's service.  Such evidence was 
lacking at the time of the last final denial in August 1995 
and remains lacking at the present time.  Therefore, material 
evidence as contemplated under 38 C.F.R. § 3.156(a) has not 
here been received.  Consequently, the request to reopen the 
previously denied claim must fail.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



II. GERD

In claiming VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, service treatment records indicate that 
the veteran was treated for gastritis while in active 
service.  In May 1976, the veteran had nausea and vomiting, 
and was diagnosed with gastroenteritis.  Right lower quadrant 
pain was reported in July 1976.  In October 1977, the veteran 
was noted to have difficulty eating meat.  A November 1977 
report evaluated the veteran for an intolerance to meat and 
fat in his diet.  The memo indicated the veteran had a milk 
allergy since he was a child, but the problem with meats and 
fats occurred only recently.  It was advised that the veteran 
should be issued a meal card that would allow him to follow 
an amenable diet.  The abdomen was non-tender to palpation in 
a later November 1979 report.  The veteran complained of 
cramping after eating in January 1980.  More treatment is 
seen in July 1980, at which time it was indicated that the 
veteran was taking Mylanta.  A report dated in May 1981 
further indicated stomach problems.  

In January 1989 a physical examination revealed that the 
veteran's esophagus functioned and appeared normal.  There 
was no hiatus hernia nor reflux into the esophagus.  The 
stomach, duodenal bula, loop, and proximal jejunum functioned 
and appeared normal along with a normal gall bladder.  The 
examining doctor concluded that the veteran had a normal 
upper gastrointestinal tract and normal gall bladder.  The 
remainder of the service treatment records did not reflect 
any complaints or treatment for any digestive disorders.

Despite the multiple instances of in-service treatment for 
gastrointestinal complaints, the evidence does not 
demonstrate that a chronic gastrointestinal disability was 
incurred in service.  Rather, the service treatment records 
show numerous complaints from 1976 to 1981, with essentially 
no additional complaints for the final 9 years of active 
service, and with normal diagnostics in 1989.  Moreover, 
following separation from active service, there is no showing 
of any gastrointestinal complaints or treatment until 
December 2005.  At that time,
VA medical center notes indicate the veteran suffered from 
some reflux symptoms for the past year.  The notes indicate 
the veteran's gastrointestinal tract was upset but improved 
with antacids.  Additionally, VA medical notes from June 2006 
indicate that the veteran has a current diagnosis of GERD.  
The notes continue that the veteran's GERD has improved with 
regular doses of omeprazole, and show that the veteran is 
intolerant to certain foods.  

Again, the first documented post-service treatment for 
gastrointestinal symptoms is not shown until 2005, 
approximately 15 years following the veteran's separation 
from active service.  In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the present case, there is no explicit contention of 
continuing gastrointestinal symptoms dating back to active 
service.  In any event, even a contention of continuity is 
implied from his claim, the absence of documented complaints 
or treatment for several years following military discharge 
is more probative than his current recollection as to 
symptoms experienced in the distant past.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  

Furthermore, no competent evidence of record causally relates 
a current gastrointestinal disability to active service.  In 
fact, the VA examiner in April 2007 reached the opposite 
conclusion.  At that time, the VA examiner referenced the 
veteran's past history of gastrointestinal problems.  
Following the evaluation, the examiner concluded that the 
veteran had a history of gastritis while in service that was 
moderate in intensity.  He also noted an esophageal hiatus 
hernia for which the veteran was on medication for the last 
nine months with minimal residual symptoms of reflux.  The VA 
examiner stated that it is less likely than not that the 
current diagnosis of esophageal reflux is related to or is an 
extension of the gastritis symptoms that the veteran 
experienced while in service.  

As the April 2007 VA opinion was offered following a review 
of the record and after an objective examination, it is found 
to be highly probative.  Moreover, no other competent 
evidence of record refutes that opinion.

The veteran himself believes that a current gastrointestinal 
disability is causally related to active service.  However, 
he has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In sum, there is no support for a grant of service connection 
for GERD.
The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and entitlement to service 
connection for GERD is not warranted.  Gilbert v. Derwinski, 
1 Vet. App. At 57-58.  

III. Respiratory condition

Service treatment records do not reference any complaints or 
treatment for a respiratory disability.  

Post-service medical records similarly do not demonstrate any 
current respiratory disability.  Indeed, the veteran denied 
shortness of breath in a June 2002 VA treatment note.  VA 
medical center notes from December 2002, August 2003 and 
August 2004 reveal clear lungs and no shortness of breath or 
wheezes.  The veteran had a clear chest and was negative for 
a cough in VA records from June 2004, December 2004, and 
December 2005.  In June 2006, VA medical center notes 
indicate the veteran's chest was clear.  

In sum, there is no evidence in the record that the veteran 
has a current respiratory disability.  Indeed, in the absence 
of proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and entitlement to service 
connection for a respiratory condition is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. At 57-58.  


ORDER

New and material evidence having not been received, the 
request to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for a respiratory 
disability is denied.  


REMAND

The veteran contends he suffers from degenerative joint 
disease and multiple joint pain that he incurred in active 
service.  

Service treatment records do not reference a diagnosis of 
degenerative joint disease while in service, but they do show 
various complaints of pain.  In July 1976 the veteran noted 
pain in the right lower quadrant that radiated to the lower 
back.  In December 1987 the veteran complained of a sharp 
left shoulder pain, and the examiner noted mild bursitis with 
no deformity.  In March 1989 the veteran noted right knee 
pain that was aggravated by prolonged sitting and walking up 
stairs.  In May 1990 the veteran complained of an aching pain 
to the lateral right lower back below the ribs.  

Post-service medical records reference degenerative joint 
disease in March 1994, although the nature and extent of this 
condition is not completely clear from the specific medical 
record.  In August 2003 the veteran complained of body 
stiffness on the entire back side of his body.  In June 2006 
a VA examiner noted that the veteran had a history of 
complaints of joint pains in the upper back, knees/legs, and 
arms with occasional stiffness.  

Because the veteran has complaints of joint pain in service 
and following separation, the case should be remanded to 
determine whether the veteran has a current degenerative 
joint disease disability or multiple joint pain disability 
and, if so, whether it is causally related to service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine whether he has 
any current orthopedic disability 
affecting his joints.  All diagnoses 
should be noted.  For each diagnosis, the 
examiner should state whether it is at 
least as likely as not that such 
disability is causally related to active 
service.   Any opinion should be 
accompanied by a clear rationale 
consistent with the evidence of record.  

The claims file must be reviewed in 
conjunction with this request. 

2. Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then, re- 
adjudicate the claim.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


